546 Pa. 139 (1996)
683 A.2d 289
COMMONWEALTH of Pennsylvania, Appellee,
v.
Nancy M. FEATHERS, Appellant.
No. 3 W.D.1996.
Supreme Court of Pennsylvania.
Argued September 19, 1996.
Decided October 8, 1996.
Thomas M. Dickey, Altoona, for appellant.
Norma Chase, Pennsylvania Association of Criminal Defense Lawyers, Pittsburgh, amicus curiae.
David C. Gorman, Hollidaysburg, for appellee.
Peter J. Gardner, Philadelphia, amicus curiae, for appellant.
John M. Daley, Special Prosecutor, for appellee.
Before FLAHERTY, C.J., and ZAPPALA, CAPPY, CASTILLE, NIGRO and NEWMAN, JJ.

ORDER
PER CURIAM:
Order affirmed. See Commonwealth v. Rawles, 501 Pa. 514, 462 A.2d 619 (1983).